      Case 1:19-cv-02142-RMB-BCM Document 70 Filed 04/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                      :
LEK SECURITIES CORPORATION and ROX    :
SYSTEMS, INC.,                        : No. 19-cv-02142 (RMB) (BCM)
                                      :
                       Plaintiffs,    :
                                      :
           v.                         :
                                      :
NICOLAS LOUIS, JONATHAN FOWLER,       :
VOLANT HOLDINGS, LLC, d/b/a VOLANT    :
TRADING, VOLANT TRADING, LLC, VOLANT :
LIQUIDITY, LLC, and VOLANT EXECUTION, :
LLC,                                  :
                                      :
                       Defendants.    :
------------------------------------X


                            NOTICE OF MOTION TO DISMISS
              CLAIMS PLEADED AGAINST THE VOLANT DEFENDANTS



       PLEASE TAKE NOTICE that upon the Complaint filed on March 7, 2019 in the above-

captioned action and the accompanying Memorandum of Law in Support of the Motion to Dismiss

Claims Pleaded Against the Volant Defendants, defendants Volant Holding, LLC d/b/a Volant

Trading; Volant Trading, LLC; Volant Liquidity, LLC; and Volant Execution, LLC (collectively,

“Volant”), will move this Court, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

before the Honorable Richard M. Berman, at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York 10007, at a date and time to be determined by

the Court, for an Order dismissing the Complaint as against Volant, with prejudice, and for such

other and further relief as this Court may deem just and proper.
     Case 1:19-cv-02142-RMB-BCM Document 70 Filed 04/15/19 Page 2 of 2



Dated: April 15, 2019                    Respectfully submitted,

                                         GREENBERG TRAURIG, LLP


                                         By:    /s/ Toby S. Soli
                                               Toby S. Soli
                                         200 Park Avenue
                                         New York, New York 10166
                                         (212) 801-3196
                                         solit@gtlaw.com

                                         -and-

                                         Howard Schiffman
                                         Max Garfield
                                         Hannah M. Thibideau
                                         SCHULTE ROTH & ZABEL LLP
                                         919 Third Avenue
                                         New York, New York 10022
                                         (212) 756-2000

                                         Attorneys for Defendants Volant Holding,
                                         LLC d/b/a Volant Trading; Volant Trading,
                                         LLC; Volant Liquidity, LLC; and Volant
                                         Execution, LLC




                                     2
